Exhibit 10.10
   
SECURED TERM PROMISSORY NOTE
TALADIN, INC.
 
US $100,000.00
October 27, 2006

 
FOR VALUE RECEIVED, the undersigned, Taladin, Inc. (“Debtor”), hereby covenants
and promises to pay to Victor T. Weber, (“Payee”), the principal sum of One
Hundred Thousand and No/100 Dollars, ($100,000.00), together with interest
thereon at a rate equal to twelve percent (12%) per annum, compounded annually,
which shall be payable as follows:


 
(a)
beginning on November 1, 2006, and continuing through December 2006, interest
only is due and payable monthly as it accrues;



 
(c)
beginning on January 1, 2007, the unpaid principal balance and interest are due
and payable in equal monthly installments of One Thousand Five Hundred Fifty-Six
and No/100 Dollars ($1,556.00), and continuing through February 1, 2008;



 
(d)
beginning on March 1, 2008, the monthly payments will increase to Two Thousand
Eight Hundred Twenty-Two and 22 and 22/100 Dollars ($2,822.22) and continue to
be payable in equal monthly installments on the first day of each month
thereafter until July 1, 2011 (the “Maturity Date”), upon which date all
outstanding principal and interest shall be due and payable in full.



All payments shall be made at _______________________________, or at such other
place as the holder of this Note may designate by notice to the Debtor.


Payments shall be applied first to accrued interest and the remainder to
reduction of the Principal Amount.


Debtor and Payee covenant and agree as follows:


1.        Prepayment.  This Note may, at the option of the Debtor, be prepaid,
in whole or in part, at any time through the due date of the final payment
hereunder, in order of maturity.  Subject to Paragraph 4, below, any such
prepayment shall be without penalty or premium but shall include the payment of
accrued interest, if any, on the amount prepaid to and including the date of
prepayment.  The Maturity Date shall remain the same and a new amortization
schedule shall be prepared upon Payee’s receipt of any prepayment amount.


2.        Payee's Right of Acceleration.  Upon the occurrence of an Event of
Default, as said term is defined in Section 3 herein, the entire remaining
principal balance and other fees and charges with respect to this Note shall, at
Payee's option, become immediately due and payable.
 
3.        Default and Payee's Rights Upon Default.  The following shall
constitute an event of default (“Event of Default”):
 
 
Page 1 of 6

--------------------------------------------------------------------------------

 
 
a.           if any payment required hereunder is not made when due or any
default occurs in any instrument securing the payment of this Note;


b.           if any payment required under that certain Secured Term Promissory
Note dated February 13, 2006by Taladin, Inc., as debtor, to Strategic Growth
Partners, LLC, as Payee, in the original principal amount of $150,000, is not
made when due or any default occurs in any instrument securing the payment of
such Secured Term Promissory Note;


c.           if any payment required under that certain Secured Term Promissory
Note dated February 13, 2006by Taladin, Inc., as debtor, to Tara Financial
Services, Inc., as Payee, in the original principal amount of $450,000.00, is
not made when due.


d.           if any payment required under that certain Royalty Agreement of
even date herewith by and between NOW Solutions, Inc. and Payee is not made when
due; and


If any Event of Default occurs, then from the date such Event of Default occurs
until it is cured or waived in writing, in addition to any agreed upon charges,
the then outstanding principal balance of this Note shall thereafter bear
interest at a rate of eighteen (18%) percent per annum (the “Default Rate”)
computed on the basis of a year of three hundred sixty (360) days and actual
days elapsed unless collection from the Debtor of interest at such rate would be
contrary to applicable law, in which event such amount shall bear interest at
the highest rate which may be collected from the Debtor under applicable law.


4.            Principal Pay-Down.  Until such time as the amounts due pursuant
to this Note have been paid in full, the principal due hereunder shall be
prepaid at the rate of 1% of Excess New Sales.  “Excess New Sales” are software
sales by NOW Solutions, Inc. to new customers during a calendar year in an
amount greater than $800,000.00.  Additionally, if software sales by NOW
Solutions, Inc. to new customers are greater than $1.5 Million during a calendar
year, then an additional 1.12% of such Excess New Sales will be paid towards the
principal balance.


Furthermore, in addition to the foregoing and until such time as the amounts due
pursuant to this Note have been paid in full, the principal due hereunder shall
be prepaid at the rate of 5.05% of the Net Proceeds (as hereinafter defined)
from any judgment, settlement, decree, agreement or order received by or entered
into by or on behalf of NOW Solutions, Inc. related to the case styled VERTICAL
COMPUTER SYSTEMS, INC., a member of NOW SOLUTIONS, LLC, suing in the Right of
NOW SOLUTIONS, LLC, and VERTICAL COMPUTER SYSTEMS, INC., suing in its own Right
v. ROSS SYSTEMS, INC., J. PATRICK TINLEY, GARY GYSELEN, and ARGLEN ACQUISITIONS,
LLC, pending in the Supreme Court for the State of New York, New York County
(Index Number 600644/03) and the case styled Ross Systems, Inc. v. NOW
Solutions, LLC, pending in the Supreme Court for the State of New York, New York
County (Index Number 600679/04).  For purposes of this Agreement, “Net Proceeds”
shall mean funds remaining after payment of legal fees and expenses to the law
firm of Wolman Blair, P.L.L.C. (the “Firm”) and any additional direct costs
incurred by the Firm or NOW Solutions, Inc. in connection with the above
lawsuits.
 
 
Page 2 of 6

--------------------------------------------------------------------------------

 
  

Any payments applied to principal pursuant to this Section 4, shall be applied
to the principal balance pursuant to the terms of Section 1,
Prepayment.  Notwithstanding the foregoing, any such prepayments pursuant to
this Section 4 shall be deemed a penalty.
 
5.            Conversion Option.  All or any portion of the unpaid principal of
this Note, plus accrued interest hereon, shall be convertible, at the option of
Payee, into shares of Common Stock, $0.01 par value, issued by Borrower (the
“Common Stock”).  At the time of any such conversion of the aggregate of the
principal amount and accrued interest, or a portion thereof, the rights of the
Payee with respect to such portion of the aggregate of the principal amount and
accrued interest so converted shall cease and the Payee shall be deemed to have
become the record holder of the Common Stock issuable upon such conversion.  The
Borrower covenants with the Payee that it will at all times reserve and keep
available out of its authorized Common Stock and solely for the purpose of
conversion as provided herein, and conditionally allot to the Payee, such number
of shares of Common Stock as shall then be issuable upon the conversion of this
Note.  The Borrower covenants with the Payee that all shares of Common Stock
which shall be so issuable shall be duly and validly issued as fully-paid and
non-assessable.


The Common Stock into which this Note may be converted shall be referred to
herein as the “Conversion Shares.”   The entire principal amount of this Note
and accrued interest thereon may be converted into shares of Common Stock equal
to 0.83% of outstanding Common Stock at the time of conversion.  In the event
only a portion of the unpaid principal of this Note plus accrued interest
thereon is converted, the number of Conversion Shares shall be determined by
dividing (a) such converted portion of the unpaid principal of this Note plus
accrued interest thereon by (b) the aggregate of the principal amount of this
Note and accrued interest thereon, and multiplying such quotient by the number
of shares of Common Stock equal to 5% of outstanding Common Stock at the time of
conversion.  Notwithstanding the foregoing, in no event shall the aggregate
number of Conversion Shares exceed 0.83% of outstanding Common Stock at the time
of the first conversion hereunder.  Upon any such conversion, the Payee shall
execute any and all customary and appropriate documents to implement the
foregoing.


6.            Conversion Procedures.  Payee may exercise its conversion right by
giving written notice (the “Conversion Notice”) to the Borrower of the exercise
of such right.  The conversion of this Note (or such portion thereof as Payee
shall determine) will be deemed to have been effected as of the date of receipt
of the Conversion Notice (the “Conversion Date”).


Within two business days of the Conversion Date, the Payee shall surrender this
Note at the principal office of the Borrower, for replacement or cancellation.
 
Within two business days of the surrender of the Note by Payee, the Borrower
will deliver to the converting Payee (a) a certificate or certificates
representing Conversion Shares and (b) a replacement note for the unconverted
principal balance (if any) of this Note.  Borrower agrees that its issuance of
this Note shall constitute full authority to its officers, agents, and transfer
agents who are charged with the duty of executing and issuing stock certificates
to execute and issue the necessary certificates for shares of Common Stock upon
the conversion of this Note.
 
 
Page 3 of 6

--------------------------------------------------------------------------------

 
 
On the Conversion Date, the rights of the Payee of this Note to receive payment
of such portion of the principal and interest as Payee has converted hereunder
will cease and the person or persons in whose name or names any certificate or
certificates for Conversion Shares are to be issued upon such conversion will be
deemed to have become the holder or holders of record of the shares represented
thereby.
 
The issuance of certificates for the Conversion Shares will be made without
charge to the Payee for any issuance tax in respect thereof or other cost
incurred by the Borrower in connection with such conversion and the related
issuance of Conversion Shares.
 
If any fractional interest in Conversion Shares would be deliverable upon any
conversion of this Note, in lieu of delivering the fractional share therefor,
the number of Conversion Shares shall be rounded to the nearest whole number.
 
7.            Savings Clause.  Interest on the debt evidenced by this Note will
not exceed the maximum rate or amount of nonusurious interest that may be
contracted for, taken, reserved, charged, or received under law.  Any interest
in excess of that maximum amount will be credited on the Principal Amount or; if
the Principal Amount has been paid, refunded.  On any acceleration or required
or permitted prepayment, any excess interest will be canceled automatically as
of the acceleration or prepayment or, if the excess interest has already been
paid, credited on the Principal Amount or, if the Principal Amount has been
paid, refunded.  This provision overrides any conflicting provisions in this
Note and all other instruments concerning the debt.
 
8.            General Provisions.


8.1            If this Note is not paid when due, or upon the occurrence of an
Event of Default, the Debtor further promises to pay all costs of collection,
foreclosure fees, reasonable attorneys' fees and expert witness fees incurred by
the Payee, whether or not suit is filed hereon.


8.2            The undersigned hereby consents to any and all renewals,
replacements and/or extensions of time for payment of this Note before, at or
after maturity.


8.3            No delay or omission on the part of the Payee of this Note in
exercising any right shall operate as a waiver thereof or of any other right.


8.4            No waiver by the Payee of this Note upon any one occasion shall
be effective unless in writing nor shall it be construed as a bar or waiver of
any right or remedy on any future occasion.


8.5            All the terms of this Note shall be binding upon and incur to the
benefit of and be enforceable by the parties hereto and their respective heirs,
representatives, successors and assigns, whether or not so expressed.


8.6            Time is of the essence for the performance by the undersigned of
the obligations set forth in this Note.
 
 
Page 4 of 6

--------------------------------------------------------------------------------

 
 

8.7             Should any one or more of the provisions of this Note be
determined illegal or unenforceable, all other provisions shall nevertheless
remain effective.


8.8             This Note cannot be changed, modified, amended or terminated
orally.


8.9             This Note shall be governed by, construed and enforced in
accordance with the laws of the State of California without reference to the
principles of conflicts of laws thereof.


8.10           The Debtor shall have forty-five (45) days to cure a payment
default after notice of default thereof sent to Debtor by or on behalf of Payee.


8.11           Principal of, and interest on, this Note shall be payable in
lawful money of the United States of America.  If a payment hereunder becomes
due and payable on a Saturday, Sunday or legal holiday, the due date thereof
shall be extended to the next succeeding business day, and interest shall not
accrue until such next succeeding business day.


8.12           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO ANY DISPUTE WILL
BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE WITHOUT A JURY.  DEBTOR
WAIVES ANY RIGHT TO A JURY TRIAL IN ANY SUCH ACTION OR PROCEEDING AND
ACKNOWLEDGES THAT YOUR ACCEPTANCE OF THIS NOTE CONSTITUTES YOUR WAIVER OF ANY
RIGHT TO A JURY TRIAL IN ANY SUCH ACTION OR PROCEEDING.


8.13           The jurisdiction, venue and choice of law provision set forth
herein will survive the termination of this Note.


9.            Security Agreement.  This Note is secured by a security interest
in certain of Debtor’s collateral as identified in that certain Security
Agreement, between Debtor and Payee, dated as of October 27, 2006 (as the same
has been amended, revised, or amended and restated from time to time, the
“Security Agreement”).  All of the terms and conditions of the Security
Agreement are incorporated herein and made a part hereof. Nothing herein shall
be deemed to limit any of the terms, provisions, conditions, representations,
stipulations, or agreements contained in the Security Agreement or any other
present or future document, instrument or agreement, between the Debtor and
Payee, and all of Payee’s rights and remedies hereunder and thereunder are
cumulative.
 
10.          Debtor and all guarantors, endorsers and sureties consent that
Payee at any time may extend the time of payment of all or any part of the
indebtedness secured hereby, or may grant any other indulgences.
 
11.          Except as otherwise stated herein, all notices, responses,
requests, documents and service of legal process will be sufficiently given or
served if mailed or delivered via certified mail, return receipt requested, or
by a nationally recognized overnight delivery service: (a) to Debtor at 201 Main
Street, Ste. 1175, Fort Worth, Texas 76102; and (b) to Payee at
________________________________________, or such other address as the parties
may specify from time to time in the manner required for notice set forth
herein.  Notices shall be effective: (a) if given by certified mail, on the
fifth (5th) day after deposit in the mail with postage prepaid, addressed as
aforesaid; and (b) if given by a nationally recognized overnight delivery
service, on the business day following deposit with such service, addressed as
aforesaid with receipt of delivery.
 
 
Page 5 of 6

--------------------------------------------------------------------------------

 
 
THIS NOTE CONTAINS A JURY WAIVER.
   
DEBTOR:
     
Taladin, Inc.
 
a Texas corporation
     
By:
  
   
Luiz C. Valdetaro,
   
Secretary
     
STATE OF TEXAS
§
 
§
COUNTY OF TARRANT
§

 
On the ___th day of October in the year 2006, before me, the undersigned, a
Notary Public in and for said State, personally appeared  Luiz C. Valdetaro,
Secretary of Taladin, Inc., personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.
 

 
  
 
Notary Public in and for
 
the State of Texas

 
 
Page 6 of 6

--------------------------------------------------------------------------------

 